UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 ————— FORM 8-K ————— CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): August 18, 2010 ————— GLOBALPAYNET HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) ————— Nevada 000-51769 98-0458087 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) Columbia Tower, 701 Fifth Ave., Suite 4200, Seattle, WA98104 (Address of Principal Executive Offices)(Zip Code) (206) 262-7533 (Registrant's Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) ————— Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01.ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On August 18, 2010, Globalpaynet Holdings, Inc. (the “Company”) entered into a Non-U.S. Share Private Placement and Subscription Agreement with Henry Edvard Sjoman, a Switzerland resident, whereby it sold 1,000,000 shares of its common stock, par value $.001 (the “Common Stock”), for an aggregate purchase price of $450,000. The securities sold in this transaction have not been registered under the Securities Act of 1933, as amended (the “Act”) and may not be offered or sold in the United States in the absence of an effective registration statement or exemption from the registration requirements under the Act. No offers or sales were made to United States residents. The foregoing description is qualified in its entirety by the agreement and the other instruments relating to the documents attached to this Current Report on Form 8-K. ITEM 3.02.UNREGISTERED SALES OF EQUITY SECURITIES. The information set forth under Item 1.01 of this Current Report on Form 8-K is hereby incorporated by reference into this Item 3.02. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits. The following exhibits are filed with this Report on Form 8-K: Exhibit Description Non-US Share Private Placement Subscription Agreement with Henry Edvard Sjoman. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:August 24, 2010 By: /s/Alain Ghiai Name:Alain Ghiai Title: Chief Executive Officer 3
